67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JONES, a/k/a Nicholas Warner Jones, Plaintiff-Appellant,v.Jarmal JOHNSON, Inmate, Defendant-Appellee,andBishop L. Robinson, Secretary of Public Safety andCorrectional Services;  Richard A. Lanham, Sr.;  Melanie C.Pereira;  William L. Smith;  Sewall B. Smith;  PatriciaBriggs;  Margaret Chippendale;  E. Jefferson;  BradleyButler;  Purnell Leake;  Officer Hilton;  Terry Jackson;  W.Clark;  A. Coward;  P. Richardson;  Captain Matthews;Officer Campher;  Calvin Vinson, Defendants.
No. 95-6617.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 13, 1995.

Charles Jones, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting in part and denying in part his Motion for leave to File an Amended Complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED